Cite as 26 I&N Dec. 537 (AAO 2015)

Interim Decision #3831

Matter of CHRISTO’S, INC.
Decided April 9, 20151
U.S. Department of Homeland Security
U.S. Citizenship and Immigration Services
Administrative Appeals Office
(1) An alien who submits false documents representing a nonexistent or fictitious
marriage, but who never either entered into or attempted or conspired to enter into a
marriage, may intend to evade the immigration laws but is not, by such act alone,
considered to have “entered into” or “attempted or conspired to enter into” a marriage
for purposes of section 204(c) of the Immigration and Nationality Act, 8 U.S.C.
§ 1154(c) (2012). Matter of Concepcion, 16 I&N Dec. 10 (BIA 1976), followed.
(2) Misrepresentations relating to a nonexistent marriage may render the beneficiary
inadmissible under section 212(a)(6)(C)(i) of the Act, 8 U.S.C. § 1182(a)(6)(C)(i)
(2012), when the Director adjudicates the application for adjustment of status.
ON BEHALF OF PETITIONER: Annelise Araujo, Esquire, Boston, Massachusetts

The Vermont Service Center Director (“VSC Director”) determined that
the beneficiary lacked the requisite employment qualifications and thus
revoked a previously approved Immigrant Petition for Alien Worker
(Form I-140). In its decision to dismiss the petitioner’s appeal of the
revocation, the Administrative Appeals Office (“AAO”) affirmed the VSC
Director’s determination with respect to the beneficiary’s qualifications and
further identified the marriage fraud bar at section 204(c) of the
Immigration and Nationality Act, 8 U.S.C. § 1154(c) (2012), as an
additional ground of ineligibility. 2 The AAO subsequently reopened the
matter and permitted the petitioner to submit a supplemental brief and
additional evidence pursuant to 8 C.F.R. § 103.5(a)(5)(ii) (2014). Upon
review, the AAO will sustain the appeal and reinstate approval of the
petition.

1

This decision was originally entered on August 12, 2013. The matter has been
reopened on the Administrative Appeals Office’s own motion for the limited purpose of
making revisions for designation of this decision as precedent.
2
The AAO conducts appellate review on a de novo basis. See, e.g., Dor v. Dist. Dir.,
INS, 891 F.2d 997, 1002 n.9 (2d Cir. 1989).

537

Cite as 26 I&N Dec. 537 (AAO 2015)

Interim Decision #3831

I. PROCEDURAL AND FACTUAL BACKGROUND
The petitioner is a restaurant that seeks to employ the beneficiary
permanently in the United States as a cook. The petitioner filed this
petition seeking classification of the beneficiary under section 203(b)(3)
of the Act, 8 U.S.C. § 1153(b)(3) (2012). As required by section
212(a)(5)(A) of the Act, 8 U.S.C. § 1182(a)(5)(A) (2012), the petitioner
submitted an individual labor certification, the Application for Alien
Employment Certification (Form ETA-750), which was approved by the
Department of Labor (“DOL”). In revoking approval of the Form I-140
petition, the VSC Director determined that the petitioner failed to
demonstrate that the beneficiary possessed the minimum experience
required by the labor certification. Upon reviewing the revocation of the
previously approved Form I-140 petition, the AAO affirmed the VSC
Director’s decision regarding the beneficiary’s qualifications and dismissed
the appeal.
Exercising its de novo review of the record of proceedings, the AAO
also concluded that section 204(c) of the Act required denial of the
Form I-140 petition. The record indicated that the beneficiary of the Form
I-140 petition was also the named beneficiary of a separate marriage-based
Petition for Alien Relative (Form I-130) that was filed with the District
Director, Boston, Massachusetts (“Boston Director”). An Application to
Register Permanent Residence or Adjust Status (Form I-485) was
concurrently filed with the Form I-130 petition. During his interview in the
Boston District Office, the beneficiary indicated that the marriage
certificate filed with the Form I-130 petition was fictitious and that he had
never met or married the petitioner. The Boston Director denied the
Form I-130 petition as abandoned and denied the adjustment application
because the beneficiary was inadmissible under section 212(a)(6)(C)(i) of
the Act for misrepresentations relating to the marriage-based Form I-130
petition.3
In a Notice of Intent to Revoke the Form I-140 petition’s approval, the
VSC Director asserted, inter alia, that the petition could not be approved
because, pursuant to section 204(c) of the Act, the beneficiary had
previously engaged in marriage fraud in relation to the Form I-130 petition
and adjustment application adjudicated by the Boston Director. The VSC
Director did not, however, include a determination regarding section 204(c)
in the ultimate revocation decision.
3

The Boston Director treated the Form I-130 petition as abandoned because the
beneficiary disavowed the existence of a marriage and the putative petitioner spouse
failed to appear for the interview.

538

Cite as 26 I&N Dec. 537 (AAO 2015)

Interim Decision #3831

Upon appellate review of the decision to revoke approval of the Form
I-140 petition, the AAO independently determined that the approval must
be revoked because substantial and probative evidence supported a
reasonable inference that the beneficiary conspired to enter into a prior
marriage for the purpose of evading the immigration laws. See Matter of
Tawfik, 20 I&N Dec. 166 (BIA 1990). The AAO therefore concluded that
revocation of the Form I-140 petition’s approval was required, not only by
the petitioner’s failure to demonstrate that the beneficiary qualified for the
proffered position, but also by section 204(c) of the Act.

II. ANALYSIS
A. Qualifications of the Beneficiary
Section 203(b)(3)(A)(i) of the Act provides for visa preference
classification of immigrants who are qualified to perform “skilled labor
(requiring at least 2 years [of] training or experience), not of a temporary or
seasonal nature, for which qualified workers are not available in the
United States.” To be eligible for approval, a beneficiary must possess all
the education, training, and experience specified on the labor certification
as of the petition’s priority date. See Matter of Wing’s Tea House, 16 I&N
Dec. 158, 160 (Acting Reg. Comm’r 1977). The priority date of the
petition is the date that the DOL accepts the request for labor certification
for processing. 8 C.F.R. § 204.5(d) (2014).
In the prior decision dismissing the petitioner’s appeal, the AAO
identified inconsistencies that precluded the petitioner from establishing the
beneficiary’s qualifications. With supplemental evidence submitted after
the AAO reopened its prior decision, the petitioner has adequately
“resolve[d] the inconsistencies by independent objective evidence.” Matter
of Ho, 19 I&N Dec. 582, 591 (BIA 1988). The petitioner has established
through relevant, probative, and credible evidence that it is more likely than
not that, as of the priority date, the beneficiary possessed the education,
training, and experience specified on the Form ETA-750. See Matter of
Chawathe, 25 I&N Dec. 369, 376 (AAO 2010).
B. Application of the Marriage Fraud Bar
For the reasons set out below, the AAO also concludes that the
beneficiary is not subject to the marriage fraud bar in section 204(c) of the
Act, which provides as follows:
Notwithstanding the provisions of subsection (b) no petition shall be approved if
(1) the alien has previously been accorded, or has sought to be accorded, an

539

Cite as 26 I&N Dec. 537 (AAO 2015)

Interim Decision #3831

immediate relative or preference status as the spouse of a citizen of the
United States or the spouse of an alien lawfully admitted for permanent residence,
by reason of a marriage determined by the Attorney General to have been entered
into for the purpose of evading the immigration laws, or (2) the Attorney General
has determined that the alien has attempted or conspired to enter into a marriage
for the purpose of evading the immigration laws.

(Emphasis added.) Congress revised the section 204(c) bar to include cases
where an alien has attempted or conspired to enter into a marriage for the
purpose of evading the immigration laws when it enacted the Immigration
Marriage Fraud Amendments of 1986 (“IMFA”), Pub. L. No. 99-639, § 4,
100 Stat. 3537, 3543.
Construing section 204(c) of the Act prior to the IMFA, the Board of
Immigration Appeals held that the statutory bar is inapplicable in cases
where an alien does not actually enter into a marriage but only falsifies
documents to represent that a marriage exists. See Matter of Anselmo,
16 I&N Dec. 152, 153 (BIA 1977) (“In the absence of an actual marriage,
section 204(c) does not apply.”); Matter of Concepcion, 16 I&N Dec. 10,
11 (BIA 1976) (concluding that section 204(c) did not apply to an alien
who never married but falsified marriage documents, because “it cannot be
determined that she obtained immediate relative status on the basis of a
marriage entered into for the purpose of evading the immigration laws”).
Of course, with the addition of section 204(c)(2), it can no longer be
said that the statute requires an “actual marriage.” By its express language,
section 204(c)(2) states that an attempt or conspiracy to enter into a
marriage will also suffice if the purpose was to evade the immigration laws.
But absent an attempt or conspiracy to enter into a marriage, the IMFA
amendments to section 204(c) of the Act do not negate the continued
applicability of Concepcion and Anselmo.
By its plain language, section 204(c) applies only to an alien who
“entered into,” or “attempted or conspired” to enter into, a marriage. See
Jimenez v. Quarterman, 555 U.S. 113, 118 (2009) (“It is well established
that, when the statutory language is plain, we must enforce it according to
its terms.”). An alien who submits false documents representing a
nonexistent or fictitious marriage, but who never either entered into or
attempted or conspired to enter into a marriage, may intend to evade the
immigration laws, but is not, by such act alone, considered to have “entered
into” or “attempted or conspired to enter into” a marriage for purposes of
section 204(c) of the Act.
Section 204(c) aside, however, such conduct may render the beneficiary
inadmissible under section 212(a)(6)(C)(i) of the Act when the Director
adjudicates the Form I-485. See Matter of O-, 8 I&N Dec. 295 (BIA 1959)
(holding that the visa petition procedure is not the appropriate forum for
540

Cite as 26 I&N Dec. 537 (AAO 2015)

Interim Decision #3831

finding an alien inadmissible); see also Matter of Bark, 14 I&N Dec. 237,
240 (BIA 1972) (observing that under section 204(e) of the Act, approval
of a visa petition does not entitle an immigrant to be admitted to the
United States or adjust status), rev’d on other grounds, Bark v. INS,
511 F.2d 1200 (9th Cir. 1975).
In this case, the record contains a fictitious marriage certificate filed
with the Form I-130 petition. Nonetheless, the AAO concludes that the
beneficiary credibly established that the purported marriage never occurred
and that he did not otherwise enter into, or conspire or attempt to enter into,
a marriage for the purpose of evading the immigration laws of the
United States.4 Thus, section 204(c) is inapplicable.

III. CONCLUSION
The burden of proof in these proceedings rests solely with the
petitioner. Section 291 of the Act, 8 U.S.C. § 1361 (2012). With respect to
the beneficiary’s eligibility for the Form I-140 petition, the petitioner has
met that burden.
ORDER: The appeal is sustained.

4

From his initial interview on the adjustment application through his subsequent
assistance in USCIS’s investigation of a person alleged to be engaged in the unauthorized
practice of immigration law, the beneficiary credibly demonstrated that he did not
willfully misrepresent a material fact or otherwise know that a preparer had done so in
any benefit requests relating to him. The beneficiary persuasively established that he first
realized that he was the subject of a marriage-based immigrant visa petition when he
appeared for an interview with USCIS and was asked about the purported marriage. The
beneficiary confirmed at the interview that he never met or married the purported
petitioner and verified that the presented marriage certificate was false.

541

